Title: From George Washington to Thomas Thomson, 18 September 1788
From: Washington, George
To: Thomson, Thomas



Sir,
Mount Vernon September 18th 1788

The enclosed, which I have Just received, is so full on the subject of your enquiry that I shall add nothing thereto—although I am sorry, and feel for the disappointed hopes of your

Lady to recover her lost Son, yet I am glad that it is in my power to remove, as soon as possible the painful suspence which the Impositions of Reynalds must have thrown her and the family into. I am &c.

Go. Washington

